DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status and Restriction/Election
Applicant’s amendments filed October 13, 2022, amending claims 1-8, 10 and 12 and cancelling claims 9, 11 and 13-68 is acknowledged.  
In their Response to Election/Restriction, applicants did not specify an election of a group recited in the Requirement for Restriction (pages 5-6).  Based on the amendments to claims 1-8, 10 and 12 and cancellation of the remaining claims, Applicant’s election is interpreted to be Group II, directed to methods of detecting breakpoint junctions in extrachromosomal DNA using guide RNAs and a detectable marker.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the interpreted election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 1-8, 10 and 12 are under examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mischel (US 20180355416 A1, published December 13, 2018, priority to May 24, 2017), in view of Cheng (Cheng et al., Cell Research (2016), 26:254-257; cited on IDS filed 11/12/2020).

Regarding claims 1-3, Mischel teaches a cell comprising extrachromosomal DNA (ecDNA) (Fig 43-44, [0053]-[0054]).  Mischel teaches cancer cells typically have ecDNA ([0003]-[0004]).  Mischel teaches cancers of the invention (i.e., cancers with ecDNA) include glioblastoma, melanoma, sarcoma, bladder cancer and esophageal cancer ([0117]).  Mischel teaches ecDNA typically has unique sequences not found in the normal genome including junction sequences ([0053]).  Mischel teaches a junction sequence is one that forms from the circularization of the ecDNA, which can be composed of intra- or inter-chromosomal sequences ([0172], [0191]).  The present specification explains that an ecDNA is generated by the rearrangement of various inter and intra-chromosomal fragments, resulting in the generation of various "breakpoint junctions" unique to the ecDNA (Fig 1A, page5, ¶5).  Additionally, the present specification states “These breakpoint junctions are sequences that flank the point at which two chromosomal fragments join together” (page 5, lines 26-27).  Therefore, the claimed “breakpoint junction” is interpreted as encompassing Mischel’s “junction sequences”.  
Mischel also teaches a method of contacting an ecDNA-containing cancer cell with an ecDNA-cancer-specific nucleic acid binding RNA (i.e., a guide RNA) that is bound to a nuclease ([0010], [0088]).  Mischel teaches guide RNAs that are specifically designed to target a junction sequence (i.e., a breakpoint junction) ([0191]; SEQ ID NO 13).  Mischel teaches guide RNAs complexed with a CRISPR associated nuclease (i.e., RNA-guided nuclease) ([0088], [0141], [0173]).  Mischel also teaches ecDNA sequences can be detected using fluorescence in-situ hybridization (FISH) using labeled DNA probes and fluorescence microscopy imaging (FIGs 1 and 3, [0147]).  Mischel teaches FISH labeling and imaging requires fixing cells ([0209]).

Mischel does not teach the guide RNA linked to a detectable molecule and complexed with catalytically inactive RNA-guided nucleases.

Regarding claims 1, 4-5, 7-8, 10 and 12, Cheng teaches the Casilio system, which uses target specific guide RNAs and dCas9 (i.e., a catalytically inactive RNA-guided nuclease) for labeling genomic sequences (Title; page 254, ¶1).  Cheng teaches the Casilio system utilizes guide RNAs with a) a targeting sequence complementary to a DNA target, b) a sequence that binds dCas9 and c) PBS sequences (Figure 1A; page 254, ¶1).  Cheng teaches Casilio also uses effector proteins fused (i.e., linked) to a PUF domain, which binds to a PBS sequence in the guide RNA (Figure 1; page 254, ¶1).  Cheng teaches Casilio can be used to label genomic loci in live cells (page 256, ¶4).  Cheng teaches the labeling of telomeric sequences using telomeric-specific guide RNA and PUFa fused to Clover (i.e., a fluorescent detectable molecule) (Figure 1F).  Cheng teaches detecting Clover-PUFa bound to guide RNAs targeting telomeric sequences by imaging Clover by fluorescence microscopy (Figure 1F).  Cheng teaches one advantage of the Casilio system is multimerization of the PBS sequence that allows high concentration of fluorescent signals for imaging of genomic loci (page 257, ¶2).  Cheng teaches the multimerization may facilitate imaging of non-repetitive genomic sequences (page 257, ¶2).  Cheng teaches that the Casilio system will be a powerful tool for studying chromosome structure (page 257, ¶2).  
Regarding claim 6, Cheng teaches an advantage of the Casilio system includes multiplexing such that multiple guide RNAs targeting different sites can be delivered simultaneously to cells (page 257, ¶2) Cheng teaches simultaneous imaging of telomeric and centromeric sequences in cells using multiple guide RNAs, Clover-PUFc and Ruby-PUFa (i.e., multiple PUF domains linked to multiple detectable molecules) (¶ spanning pages 256-257; Figure 1Fiv). 
Regarding claim 12, Cheng also teaches introducing nucleic acids encoding dCas9, the guide RNAs with PBS sequences, and the PUF-domain linked to fluorescent molecules into cells (Supplemental Methods page 5).  

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used Cheng’s Casilio system with guide RNAs targeted to breakpoint junctions to image ecDNA in cancer cells.  It would have amounted to applying a known technique to improve detecting known ecDNA-specific sequences.  See MPEP 2143.I.D.  Mischel’s ecDNA imaging methods with FISH using genomic probes or oncogene probes is a base method that could be improved by using detection molecules that only detect ecDNA-specific sequences.  Cheng’s Casilio system using CRISPR-associated guide RNAs that are known to be easily designed to target any sequences is applicable to Mischel’s ecDNA because Mischel demonstrates the use of CRISPR/Cas technology to specifically target ecDNA-specific sequences.  The skilled artisan would have recognized that the CRISPR-based Casilio system could be used to detect ecDNA because Mischel demonstrates using ecDNA-specific guide RNAs and Cas9 to target ecDNA.  The skilled artisan would have predicted that ecDNA breakpoint junctions could be detected using Casilio because 1) ecDNA are derived from chromosomes, and 2) Cheng demonstrates the detection of two different chromosomal sequences using the system.  The Casilio system would have been viewed as an improvement over using FISH because Cheng indicates that Casilio has the advantage of a high-signal to noise ratio for imaging non-repetitive genomic loci.  Additionally, FISH requires fixing cells while the Casilio system allows imaging in live cells.  


Additional Relevant Prior Art
Yi describes imaging ecDNA inheritance in cancer cells using CRISPR (Yi and Verhaak, Cancer Res (2019) 79 (13_Supplement): 2564, published July 1, 2019; Title).  Yi teaches “Breakpoint FISH” to determine the location and quantity of ecDNA breakpoints (Abstract).  The Yi reference and the present application have identical authors/inventors and was published within 1 year of the effective filing date of the claimed invention, August 16, 2019. 


Conclusion
No are claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637